t c memo united_states tax_court stone canyon partners jcb stone canyon investments llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date richard e hodge william e johnson steven r mather and elliott h kajan for petitioner michael l boman for respondent memorandum opinion vasquez judge this case is before us on petitioner’s motion to dismiss for lack of jurisdiction pursuant to rule c on the grounds that respondent has failed to issue a valid notice of final_partnership_administrative_adjustment fpaa further respondent moved to dismiss for lack of jurisdiction on the grounds that the petition is untimely see generally 128_tc_192 and notice_2000_44 2000_2_cb_255 for a general description of the transaction in this case the issue for decision is whether respondent’s mailing of the fpaa met the notice requirement of sec_6223 background stone canyon partners scp is a partnership and petitioner jcb stone canyon investments llc jcb is a limited_liability_company with john bedrosian and judith bedrosian the bedrosians the sole members holding their interest in jcb as community_property jcb is the tax_matters_partner tmp of scp unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue this case involves the same or related parties as in docket nos and docket no is based on a statutory_notice_of_deficiency sent to john and judith bedrosian docket no is based on an affected items notice sent to john and judith bedrosian the validity of the partnership is a matter of dispute between the parties the use of terms in this opinion for purposes of the pending motion does not express any view on the validity of any of the entities mentioned soward v commissioner tcmemo_2006_262 on or about date scp filed a form_1065 u s partnership return of income for listing stone canyon road los angeles california stone canyon as its address in addition on the form_1065 the addresses of scp’s two partners jcb as tmp and stone canyon investors inc investors an s_corporation wholly owned by john and judith bedrosian as community_property were also listed as the stone canyon address the address of john and judith bedrosian is not listed on the form_1065 or the schedule_k-1 partner’s share of income credits deductions etc schedule_k-1 attached to the form_1065 on date respondent mailed a notice of beginning of administrative_proceeding nbap to commence a partnership audit of scp to john c bedrosian pincite0 rocco drive los angeles california rocco during and respondent mailed various items to mr bedrosian at the rocco address on date the bedrosians filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return for listing the rocco address the proper address is rocca place not rocco drive when informed of this address respondent apparently transcribed it incorrectly mail addressed rocco drive instead of rocca place is still deliverable throughout this opinion we use rocco on date linda olson olson a certified_public_accountant to whom the bedrosians delegated a power_of_attorney sent revenue_agent deborah smyth a letter informing agent smyth of a change_of address for scp jcb and investors olson’s letter listed north canon drive beverly hills california north canon a private mailbox as the new address olson did not have power_of_attorney for any of the entities only for the bedrosians as individuals on date days before the mailing of the fpaas olson notified revenue_agent smyth by telephone that the bedrosians’ mail could no longer be delivered to the north canon address and that 2934½ beverly glen circle los angeles california beverly glen was the new private mailbox being used by the bedrosians olson notified revenue_agent smyth that the bedrosians’ residence was still rocco as a result of the telephone conversation revenue_agent smyth prepared forms master_file entity change for scp investors and the bedrosians listing the beverly glen address on date respondent mailed fpaas regarding scp to addressees at three different addresses stone canyon beverly glen and north canon petitioner did not file a petition to contest the fpaa until date more than years after the fpaas had been sent no petition to contest the fpaas had previously been filed by any partner the fpaas were addressed as follows stone canyon partners c o john bedrosian stone canyon road los angeles california attn jcb stone canyon investments llc tax_matters_partner stone canyon partners c o john bedrosian stone canyon road los angeles california attn tax_matters_partner stone canyon partners c o john bedrosian ½ beverly glen circle los angeles california attn jcb stone canyon investments llc tax_matters_partner stone canyon partners c o john bedrosian ½ beverly glen circle los angeles california attn tax_matters_partner jcb stone canyon investments llc c o john bedrosian stone canyon road los angeles california stone canyon investors inc c o john bedrosian stone canyon road los angeles california john bedrosian stone canyon road los angeles california judith bedrosian stone canyon road los angeles california stone canyon investors inc c o john bedrosian ½ beverly glen circle los angeles california jcb stone canyon investments llc c o john bedrosian ½ beverly glen circle los angeles california john bedrosian ½ beverly glen circle los angeles california judith bedrosian ½ beverly glen circle los angeles california stone canyon partner sec_270 north canon drive beverly hills california attn jcb stone canyon investments l l c tax_matters_partner stone canyon partner sec_270 north canon drive beverly hills california attn tmp i petitioner’s motion to dismiss discussion petitioner argues that the fpaa is invalid because it was never mailed to the appropriate address and as a result petitioner did not receive notice as required pursuant to the code the standard for determining the validity of an fpaa is whether the fpaa provides adequate or minimal notice to the taxpayer that respondent has finally determined adjustments to the partnership return 95_tc_610 sec_6223 generally provides that respondent shall mail to each partner whose name and address is furnished to the secretary an nbap with respect to a partnership_item as well as notice of the fpaa resulting from any such proceeding it is the mailing of the fpaa that triggers the time periods for filing a petition_for_readjustment of the partnership items by either the tax_matters_partner or a notice_partner under sec_6226 and b for purposes of mailing the notices specified in sec_6223 including an fpaa respondent is required to use the names addresses and profit interests of the partners shown on the partnership return for the year at issue as modified by additional information furnished to respondent by the tmp or any other person in accordance with regulations prescribed by the secretary sec_6223 and further sec_301_6223_c_-1t temporary proced admin regs fed reg date provides in pertinent part a in general in addition to the names addresses and profits interests as shown on the partnership return the service will use additional information as provided in this section for purposes of administering subchapter_c of chapter of the code b procedure for furnishing additional information-- in general any person may furnish additional information at any time by filing a written_statement with the service however the information contained in the statement will be considered for purposes of determining whether a partner is entitled to a notice described in sec_6223 only if the service receives the statement at least days before the date on which the service mails the notice to the tax_matters_partner similarly information contained in the statement generally will not be taken into account for other purposes by the service until days after the statement is received contents of statement the statement shall- i identify the partnership each partner for whom information is supplied and the person supplying the information by name address and taxpayer_identification_number ii explain that the statement is furnished to correct or supplement earlier information with respect to the partners in the partnership iii specify the taxable_year to which the information relates iv set out the corrected or additional information and v be signed by the person supplying the information f service may use other information in addition to the information on the partnership return the service may use other information in its possession for example a change in address reflected on a partner’s return in administering subchapter_c of chapter of the code however the service is not obligated to search its records for information not expressly furnished under this section as is the case with a statutory_notice_of_deficiency the validity of a properly mailed fpaa is not contingent upon actual receipt by either the tax_matters_partner or a notice_partner see eg 102_tc_683 respondent mailed the fpaas to addressees at three different addresses we must now determine whether any of the mailings was sufficient to meet the notice requirement of sec_6223 a stone canyon the stone canyon address is the address listed on the form_1065 return for scp jcb and investors unless respondent was duly informed of a new address sending the fpaa to the stone canyon address addressed to the tax_matters_partner was appropriate pursuant to sec_6223 and c 91_tc_1069 the address of john and judith bedrosian was not listed on the form_1065 or the schedule_k-1 attached to the form_1065 scp never updated in the prescribed manner the address that was on the partnership return for as discussed supra sec_301_6223_c_-1t b and temporary proced admin regs supra provides the procedure for furnishing respondent with additional information petitioner argues that respondent mailed numerous items to rocco and therefore was aware of the address the mailing of correspondence does not alter respondent’s obligations relating to the mailing of the fpaa triangle investors ltd pship v commissioner supra pincite petitioner never followed the procedures outlined in the regulations for furnishing respondent with additional information pertaining to a change_of address of scp or the tmp jcb as a result the address on the form_1065 the stone canyon address was a proper address which to mail the fpaa for id by mailing fpaas to multiple addressees at multiple addresses respondent made a good_faith effort to notify all affected parties of the partnership adjustments thus satisfying the notice requirement of sec_6223 crowell v commissioner supra pincite b beverly glen on date days before the fpaas were mailed olson telephoned revenue_agent smyth and informed her that the bedrosians’ address was now the beverly glen address olson stated that she informed respondent of the beverly glen address but told respondent that the rocco address was still the bedrosians’ residence respondent issued four fpaas to the beverly glen address petitioner argues that olson did not have power_of_attorney for scp or jcb and as a result her notification to revenue_agent smyth was invalid we disagree olson held power_of_attorney for the bedrosians as a result the beverly glen address was an appropriate address which to mail the fpaa in order to notify the bedrosians respondent was permitted to provide notice to an indirect_partner pursuant to sec_6223 see also murphy v commissioner t c __ the bedrosians wholly owned jcb and investors pass- through entities sending notice to mr or mrs bedrosian as an indirect_partner at the address olson provided to respondent days before the fpaa was mailed was proper olson did have power_of_attorney for the bedrosians as individuals and thus the fpaas mailed in care of or in the name of mr or mrs bedrosian at the beverly glen address satisfy sec_6223 by mailing fpaas to multiple addressees at multiple addresses respondent made a good_faith effort to notify all affected parties of the partnership adjustments thus satisfying the notice requirement of sec_6223 102_tc_683 c rocco petitioner argues that the rocco address was the required address to give the partners notice of the fpaa on date the bedrosians filed a form_2688 listing the rocco address petitioner argues that this put respondent on notice that the rocco address was the valid address for the bedrosians as individuals petitioner further claims that on date the bedrosians filed a form_1040 u s individual_income_tax_return for listing the rocco address the form_1040 is not part of the record even if the form_1040 were part of the record the rocco address shown on the form_2688 and allegedly shown on the form_1040 was not the bedrosians’ most current address olson updated respondent subsequent to the filing of the bedrosians’ form_1040 for by notifying revenue_agent smyth as to the north canon and beverly glen addresses petitioner further argues that respondent sent a series of correspondence to the bedrosians at the rocco address and therefore was aware of the rocco address and had the rocco address in respondent’s information base additionally petitioner notes that the computer generated form 886-z c partner’s or s_corporation shareholders’ shares of income that was attached to the fpaa listed the rocco address for both investors and jcb although respondent was aware of the rocco address and in fact used the rocco address on the form 886-z c the fpaa itself was not required to be sent there triangle investors ltd pship v commissioner t c pincite pursuant to sec_301_6223_c_-1t f temporary income_tax regs supra respondent is not obligated to search his records for information not expressly furnished petitioner did not follow the procedure in the regulations and as a result respondent was not obligated to search his records for information when sending the fpaa furthermore the beverly glen address was a proper address to which respondent could mail the fpaas to the bedrosians as individuals and as the indirect partners of jcb and investors ii respondent’s motion to dismiss respondent moves to dismiss the case for lack of jurisdiction on the grounds that the petition was untimely pursuant to sec_6226 and b the petition was filed on date more than years after the fpaa was sent petitioner concedes that if the fpaa is determined to be valid then the petition is untimely because we hold that the fpaa met the notice requirement of sec_6223 and thus was valid the petition is therefore untimely consequently we shall grant respondent’s motion to dismiss for lack of jurisdiction and deny petitioner’s motion to dismiss in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and order of dismissal will be entered
